SUAREZ, J.
Following review of the petition for writ of certiorari and the response and reply thereto, it is ordered that said petition is hereby denied. See Rodriguez v. Miami-Dade County, 117 So.3d 400, 404 (Fla.2013) (“Only after irreparable harm has been shown can an appellate court then review whether the petitioner has also shown a departure from the essential requirements of law”). Petitioner may depose defendant Eulen American, Inc. regarding the matters at issue. As such, at this point, there is no irreparable harm that requires the issuance of a writ of certiorari.